Barker, J.
The principal question is whether the deeds of February 12, 1890, divested the grantors of title in the soil of those parts of Regent Street which did not abut upon the lots conveyed by the deeds to the respondents.
In Isaac Bullard’s deed the only language relied upon to produce that effect is the clause “ Also intending to convey to the grantee all my rights in said Regent Street above mentioned.” This clause follows two separate descriptions of the premises which the deed purports to convey. The first description is of a certain parcel of land in Hyde Park comprising the greater portion of six lots whose numbers are stated, reference being made also to a plan. Then the deed states that the parcel “ is bounded and described as follows.” In the statement of bounds which folloxvs is the first reference to Regent Street, and it is in these words: “ Beginning at the southwesterly corner of the"said *573parcel where Regent Street meets the land of the Boston and Providence Railroad Company, thence running northerly by the easterly line of Regent Street four hundred eight and eight tenths (408.8) feet to a point, thence turning and running easterly” etc. In the rest of this clause there is-no further mention of Regent Street.
The other deed of the same date is similarly drawn and the clause in it “Also intending to convey to the grantee all our rights in said Regent Street” should be given the same legal effect.
The street was over two thousand seven hundred feet in length. It had been opened as a means of developing land divided into many lots, of which but a few were conveyed to the grantee by the deeds in question, and the title to much the greater number remained in the grantors. The grantee was a railroad corporation having no conceivable use for the title of much the greater portion of Regent Street, while if the grantors absolutely divested themselves of all rights in the whole street, the value of their unsold lots would be injuriously affected. The lots conveyed to the grantee ran back from Regent Street to the railroad location, something over a hundred feet. In each deed the exact description of the granted premises carried them only to that line of the street which was nearest the location of the railroad. The rights stated as those which the grantors were “ Also intending to convey to the grantee ” were not stated in the clauses to be “all my rights in Regent Street” or “all our rights in Regent Street,” but in the first deed “ all my rights in said Regent Street above mentioned,” and in the second “ all our rights in said Regent Street.” In form the clauses purport to express the intention of the preceding grants of lots, rather than to make a grant of an additional parcel of land. After the delivery of the deeds the grantee graded the land lying between the railroad location and the easterly line of Regent Street, and did not grade any part of the street, and erected a fence on the easterly line of the street.
Under these circumstances it seems to a majority of the court that the title to the soil in those parts of the street against which the lots granted did not abut remained in the grantors.
The use of the name of a street in such a connection does not *574mean necessarily the street throughout its whole length. Streets are often miles in length, and it would be to give language a meaning contrary to its ordinary acceptation that such a mention of a street must mean the street in its whole length. Such a clause in a deed of land on Beacon Street near the State House ought not to be held to convey the grantor’s interest in Beacon Street opposite another lot of his land located at the other extremity of the city. Therefore the words are open to construction in the light of the circumstances attending the making of the deeds. Under the circumstances the meaning which should be given to them is that they designate those parts of the street which in the deeds are said to bound the lots conveyed as the Regent Street in which it is the intention of the grantors to part with all their rights.
These circumstances fairly distinguish the case from that of Holt v. Somerville, 121 Mass. 574. That was not a case where lots fronting on a street were being conveyed, but of the conveyance, as part of an adjustment of land damages, of land so cut up by a taking for a park that it could not be used as lots.
The remaining question is whether, owning the fee of the land, the petitioners should have been allowed to introduce evidence tending to prove that they were damaged by the taking of the land for railroad purposes by the decree for the alteration of the grade crossing.
The land was a highway when the proceedings for the alteration began. In the course of the proceedings the highway was discontinued and the land taken by the railroad company for railroad purposes. If we should assume that the petitioners had no such right to damages as if the discontinuance of the highway and the taking for railroad purposes were not in effect one transaction, a question upon which we express no opinion at present, it cannot be said as matter of law that the devotion of the land to a new and different use from that to which it had been subjected by its taking for a highway may not have been more onerous upon the landowner than the former use. The petitioners contended that they were damaged and offered evidence in support of their contention, which was excluded under their exception. It should have been admitted, and the damages, if proved, awarded.
In accordance with the terms of the report the case must

Stand for trial.